As filed with the Securities and Exchange Commission on January 17, 2014 File Nos. 333–16093 811–07923 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N–1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post–Effective Amendment No.71 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.72 CITY NATIONAL ROCHDALE FUNDS (Exact Name of Registrant as Specified in its Charter) 400 North Roxbury Drive Beverly Hills, California 90210 (Address of Principal Executive Office) (800) 708-8881 (Registrant’s Telephone Number, Including Area Code) William J. Souza, Esq. 400 North Roxbury Drive Beverly Hills, California 90210 (Name and Address of Agent for Service) It is proposed that this filing will become effective: [X] immediately upon filing pursuant to Rule 485(b) [] on (date) pursuant to Rule 485(b) [ ] 60 days after filing pursuant to Rule 485(a)(1) [] 75 days after filing pursuant to Rule 485(a)(2) [ ] on (date) pursuant to Rule 485(a)(1) Please Send Copy of Communications to: MICHAEL GLAZER Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071-3106 EXPLANATORY NOTE This Post-Effective Amendment No. 71 relates solely to the City National Rochdale Municipal High Income Fund (the “Fund”), a separate series of City National Rochdale Funds. The purpose of the filing is to file risk/return summary information, in interactive data format, for the Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”) and the Investment Company Act of 1940, as amended, the Registrant, City National Rochdale Funds, certifies that it meets all requirements for effectiveness of this Post-Effective Amendment to the Registration Statement pursuant to Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Beverly Hills, the State of California, on this 17th day of January, 2014. CITY NATIONAL ROCHDALE FUNDS By: /s/Garrett D’Alessandro Garrett D’Alessandro President, Chief Executive Officer Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment to Registrant’s Registration Statement has been signed below by the following persons in the capacities indicated on January 17, 2014. Signature Title Date /s/Garrett D’Alessandro President & Chief January 17, 2014 Garrett D’Alessandro Executive Officer /s/Eric Kleinschmidt Controller & Chief January 17, 2014 Eric Kleinschmidt Operating Officer /s/ Irwin G. Barnet* Trustee January 17, 2014 Irwin G. Barnet /s/ Vernon C. Kozlen* Trustee January 17, 2014 Vernon C. Kozlen /s/ William R. Sweet* Trustee January 17, 2014 William R. Sweet /s/ James R. Wolford* Trustee January 17, 2014 James R. Wolford /s/ Daniel A. Hanwacker* Trustee January 17, 2014 Daniel A. Hanwacker /s/ Jay C. Nadel* Trustee January 17, 2014 Jay C. Nadel /s/ Andrew S. Clare* Trustee January 17, 2014 Andrew S. Clare /s/ Jon C. Hunt* Trustee January 17, 2014 Jon C. Hunt * By: /s/Garrett D’Alessandro Garrett D’Alessandro, Attorney-in-Fact, pursuant to Power of Attorney Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
